
QuickLinks -- Click here to rapidly navigate through this document

*Confidential portions have been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit 10.40



INTERNATIONAL

DISTRIBUTION AGREEMENT


        THIS AGREEMENT is made as of the 14th day of June 1996 by and between
BIOMATRIX, INC., a corporation duly organized and existing under the laws of the
State of Delaware, having its principal office at 65 Railroad Avenue,
Ridgefield, New Jersey 07657, U.S.A. ("Biomatrix") and COLLAGEN CORPORATION, a
corporation duly organized and existing under the laws of the State of Delaware,
having its principal office at 2500 Faber Place, Palo Alto, California 94303,
U.S.A. (the "Distributor").

        WHEREAS, Biomatrix is engaged in the development and manufacture of the
Agreement Product (as hereinafter defined);

        WHEREAS, the Distributor desires to enter into a distribution agreement
and be appointed the exclusive distributor (even to Biomatrix) of the Agreement
Product and any Improved Agreement Product(s) in the Territory (as such terms
are hereinafter defined), and Biomatrix is willing to so appoint the Distributor
on the terms and subject to the conditions set forth herein; and

        WHEREAS, the Distributor desires to purchase from Biomatrix, and
Biomatrix desires to sell to the Distributor, the Distributor's orders of the
Agreement Product and any Improved Agreement Product(s) in the Territory on the
terms and subject to the condition set forth herein.

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants of the parties hereto, it is hereby agreed as follows:

        1.    Definitions and Interpretation.    

        1.1  In this Agreement, the following words and expressions shall have
the following meanings:

        "Affiliate" shall mean, with respect to any party, any Person which,
directly or indirectly, is controlled by, controls or is under common control
with such party. For purposes of this definition, the term "control" (including
with correlative meanings, the terms "controlled by" and "under common control
with") shall mean, with respect to any Person, the direct or indirect ownership
of more than fifty percent (50%) of the voting or income interest in such Person
or the possession otherwise, directly or indirectly, of the power to direct the
management or policies of such Person.

        "Agreement Product" shall mean the one product made of hylan B and
called by Biomatrix Hylaform®, the specifications for which are set forth on
Exhibit A, for use in the correction of wrinkles and depressed scars.

        "Agreement Product Specifications" shall mean the specifications for the
Agreement Product set forth in Exhibit A, as such specifications may be modified
or supplemented by Biomatrix from time to time in accordance with Product
License Approvals or to reflect any Improved Agreement Product(s).

        "Agreement Year" shall mean, with respect to a country or Region, as
applicable, in the Territory, the twelve (12) month period commencing on the
date of first commercial sale of the Agreement Product in such country or
Region, as applicable, and each separate successive twelve (12) month period
thereafter.

        "Contract Quarter" shall mean, for sales of Agreement Product in a
country or Region, as applicable in the Territory, the period commencing with
the Distributor's first commercial sale of the Agreement Product in such country
or Region, as applicable, and ending on the first to occur of March 31, June 30,
September 30 and December 31, as applicable, and each three (3) month period
thereafter throughout the term of this Agreement.

--------------------------------------------------------------------------------


        "Dermal Tissue Augmentation Products" shall mean biomaterial(s) that are
[***].

        "Dollars" and "$" shall mean the lawful currency of the United States of
America.

        "Effective Date" shall mean June 17, 1996.

        "EU Countries" shall mean, collectively, Austria, Belgium, Denmark,
Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, the Netherlands,
Portugal, Spain, Sweden and United Kingdom.

        "European Territory" shall mean, collectively, the EU Countries,
Switzerland, Norway, Liechtenstein and Iceland.

        "Formula Price" shall mean an amount equal to [***] of the Agreement
Product by Distributor or an Affiliate of Distributor, calculated on a [***]
basis, provided that if the [***] the Agreement Product in a Region [***], then
the Formula Price for such Region shall mean an amount equal to [***] of the
Agreement Product on a [***] basis by Distributor or an Affiliate of Distributor
in such Region. [***] the Formula Price shall mean an amount equal to [***] by
Distributor or an Affiliate of Distributor, [***], for or an [***], including
without limitation [***].

        "Improved Agreement Product(s)" shall mean (i) any modification of the
Agreement Product (made entirely from hylan B) regarding the formulation of
hylan B in the Agreement Product, that is changes of concentration of the
polymer or other changes in the Agreement Product Specifications, whether or not
requiring new regulatory approval in the EU Countries or in the United States,
and (ii) any modifications or changes related to the packaging of the Agreement
Product, including the syringe used, mode of application or dosage.

        "Incremental Royalties" shall mean that term as defined in Section 8.2.

        "Initial Term" shall mean that term as defined in Section 3.2.

        "Launch" shall mean, with respect to a country in the Territory, the
commencement by Distributor of sales of the Agreement Product in commercial
quantities for use in such country. Such Launch shall be made with respect to
each country in the Territory in accordance with the dates set forth on
Exhibit B.

        "Minimum Price" shall mean an amount equal to [***] for each Treatment
Syringe, [***], then the Minimum Price payable in such Region [***] shall equal
[***] for each Treatment Syringe.

        "Net Retail Sales" shall mean, with respect to sales of a Dermal Tissue
Augmentation Product in a country in the Territory, the aggregate gross price
invoiced for retail sales of such product during a period in such country to
unaffiliated third-party purchasers [***]. It is Biomatrix's understanding that
the foregoing definition is consistent with how the Distributor reports its
sales in its audited financial statements.

        "New Products" shall mean [***].

        "Patents" shall mean Letters Patent or similar statutory rights relating
to any Agreement Product and any Improved Agreement Product(s) (including any
continuation-in-part, continuation or division thereof or substitute thereof),
and patent applications which are pending as of the Effective Date, in each case
as set forth in Exhibit C, together with any supplementary or complementary
protection certificates therefor if and when such are granted.

        "Person" shall mean an individual, a corporation, limited liability
company, a partnership, a trust, an unincorporated organization or a government
or any agency or political subdivision thereof.

        "Product License Approvals" shall mean those regulatory approvals
required for the importation, promotion, marketing and sale of the Agreement
Product and any Improved Agreement Product(s) in the Territory (including any
reimbursement or pricing approvals).

2

--------------------------------------------------------------------------------


        "Region" shall mean any one of the following countries or groups of
countries: [***].

        "Supply Forecast" shall mean that term as defined in Section 7.3(b).

        "Territory" shall mean, collectively, the EU Countries, Switzerland,
Norway, Liechtenstein, Iceland, Australia, New Zealand, Japan, Israel,
Argentina, Brazil, Mexico, Chile, Columbia, Cyprus, Lebanon, Turkey and Canada
and any countries added hereto pursuant to Section 2.4.

        "Trademarks" shall mean (i) the trademark Hylaform®, the details of
which are described in Exhibit C, and (ii) any other trademarks, as may be
agreed upon in writing from time to time by the parties hereto for use by the
Distributor in connection with the promotion, marketing and sale of the
Agreement Product and any Improved Agreement Product(s) under this Agreement.

        "Treatment Syringe" shall mean a ready-for-injection 1.0cc syringe of
the Agreement Product.

        "United States Consumer Price Index" shall mean the Consumer Price
Index, All Items, United States, as published by the Bureau of Labor Statistics.

        1.2.  In this Agreement, unless the context otherwise requires:

        (a)  clause headings are inserted for convenience of reference only and
have no legal effect;

        (b)  references to sections, exhibits and schedules are to be construed
as references to the sections of, and exhibits and schedules to, this Agreement
and references to this Agreement include its exhibits and schedules.

        (c)  references to (or to any specified provision of) this Agreement or
any other document shall be construed as references to this Agreement, that
provision or that document as in force for the time being and as amended,
varied, substituted, supplemented, restated or novated in accordance with the
terms thereof or, as the case may be, with the agreement of the relevant parties
and (where such consent is, by the terms of this Agreement or the relevant
document, required to be obtained as a condition to such amendment being
permitted) the prior written consent of Biomatrix;

        (d)  words importing the plural shall include the singular and vice
versa;

        (e)  references to a person shall be construed as including references
to an individual, firm, consortium, company, corporation, unincorporated body of
persons or any State or any agency thereof; and

        (f)    references to statutory provisions shall be construed as
references to those provisions as replaced, amended or re-enacted from time to
time.

        2.    Appointment; Best Efforts; Exclusivity.    

        2.1.    Appointment.    

        (a)  Subject to the terms and conditions hereinafter set forth,
Biomatrix hereby appoints the Distributor as its exclusive [***] (except to the
extent set forth in Section 2.3) distributor for the registration (other than in
the European Territory), promotion, marketing, sale and distribution within the
Territory of the Agreement Product and any Improved Agreement Product(s)
supplied by Biomatrix or an Affiliate of Biomatrix to the Distributor pursuant
to this Agreement. Such appointment does not include the right to sublicense or
appoint subdistirbutors except to an Affiliate of Distributor or a
Subdistributor of Distributor set forth on Exhibit E hereto (each a
"Subdistributor") without the approval of Biomatrix; (and only for such time as
such an Affiliate remains an Affiliate or Subdistributor of Distributor).

        (b)  Except as specifically provided to the contrary herein, the
foregoing appointment shall not be construed, by implication or otherwise,
(i) to effect any sale of proprietary Biomatrix

3

--------------------------------------------------------------------------------




technology, (ii) to grant any license relating to Biomatrix's proprietary
methods of formulating, fabricating and manufacturing the Agreement Product or
any Improved Agreement Product(s), or (iii) to grant the Distributor any rights
in or to any proprietary technology or Patents or Trademarks of Biomatrix.

        (c)  During the term of this Agreement the Distributor shall neither
seek customers for the Agreement Product or any Improved Agreement Product(s)
outside the Territory nor establish any branch or maintain any distribution
facilities outside the Territory for the registration, promotion, marketing,
sale or distribution of the Agreement Product or any Improved Agreement
Product(s).

        (d)  [***]to enter into subdistribution arrangements shall be limited to
arrangements [***] hereto and no Subdistributor shall have any further right to
sublicense any rights or appoint additional subdistributors. The rights of
Subdistributors to maintain a sublicense hereunder shall be subject to the
following:

(i)Each Subdistributor shall agree with Distributor that its rights to sell the
Agreement Product and Improved Agreement Product(s) are subject to the terms of
this Agreement, including without limitation Distributor's or Biomatrix's rights
to terminate or convert this Agreement into a non-exclusive arrangement;

(ii)[***];

(iii)[***];

(iv)Without the prior written consent of Biomatrix, Distributor shall not waive
any default or breach of any Subdistributor which would adversely affect
Biomatrix; and

(v)Upon any termination of this Agreement (or with respect to any country), all
subdistributor arrangements shall automatically terminate; provided that
Biomatrix may, in its sole discretion, negotiate a license directly with any
terminated Subdistributor.

        2.2.    Acceptance of Obligations; Best Efforts.    The Distributor
hereby accepts the appointment described in Section 2.1 and hereby agrees to use
its best efforts at all times during the term hereof to register, promote,
market, sell and distribute the Agreement Product and any Improved Agreement
Product(s) in the Territory. [***].

        2.3.    Conversion to Non-Exclusive Distributorship.    In the event
that (i) in any Agreement Year after and including the third Agreement Year or
(ii) from, after and including the first year of the Distributor acquiring
and/or commercializing a New Product pursuant to Section 10.1(b) (and so long as
(i) no force majeure condition of the Distributor exists at such time pursuant
to Section 20, (ii) Biomatrix has met its supply obligations under Section 7.4
and (iii) Distributor is able to lawfully sell the Agreement Product and any
Improved Agreement product(s) in each of the countries within any such Region)
the Distributor's (or its Affiliates' or Subdistributors', as applicable) Net
Retail Sales of the Agreement Product and any Improved Agreement Product(s) in a
Region comprise less than [***] of its Net Retail Sales of [***], including the
Agreement Product and any Improved Agreement Product(s), [***] [***]. Upon
conversion of Distributor's rights to a non-exclusive distribution arrangement
in any Region, Biomatrix shall have the right to distribute the Agreement
Product and Improved Agreement Product and/or engage another distributor for
such Region. Biomatrix will give Distributor [***] days notice prior to
appointing a third party distributor for such Region. From and after the date of
a conversion to a non-exclusive distribution arrangement within a Region, the
Distributor shall lose its rights hereunder to register, promote, market, sell
and distribute within such Region any Improved Agreement Product(s)
commercialized on or after such date. Notwithstanding the foregoing, the
Distributor shall retain the exclusive rights in all trademarks under which the
Distributor launched the Agreement Product or any Improved Agreement Product(s)
in such Region. Upon conversion of Distributor's rights to a non-exclusive
distribution arrangement in any Region in the

4

--------------------------------------------------------------------------------


European Territory, the arrangements between the parties under this Agreement
shall no longer be governed by this Agreement and such Region shall no longer be
deemed a part of the Territory, but rather, such Region shall become the subject
of a new agreement between the parties upon the same terms and conditions set
forth in this Agreement. Upon such conversion to a non-exclusive arrangement,
the parties agree to execute such further documents and agreements as are
necessary in order to give effect to the provisions of this Section.

        2.4.    Expansion of Territory.    One or more countries may be added to
the Territory from time to time after the Effective Date by mutual written
agreement of the parties hereto, conditional upon the satisfactory completion of
the necessary due diligence in such country and the satisfaction of Biomatrix
with the proposed arrangements for the registration, promotion, marketing, sale
and distribution of the Agreement Product and any Improved Agreement Product(s)
by the Distributor in such country. Biomatrix agrees to discuss the appointment
of Distributor or one of its subdistributors prior to appointing a third party
distributor of the Agreement Product in any additional country.

        3.    Term and Termination.    

        3.1.    Effective Date.    This Agreement shall take effect as of the
Effective Date

        3.2.    Term.    

        (a)  Unless this Agreement is sooner terminated, in its entirety or as
to a country or Region in the Territory in accordance with the provisions of
this Agreement, the term of the appointment hereunder for a country in the
Territory shall commence on the first day of the first Agreement Year for such
country and shall end on the last day of the [***] Agreement Year for such
country (the "Initial Term").

        (b)  Unless this Agreement is sooner terminated, in its entirety or as
to any Region in the Territory in accordance with the provisions of this
Agreement, the appointment of the Distributor hereunder as exclusive distributor
of the Agreement Product for each Region in the Territory shall be renewable by
the Distributor, at its option, upon written notice to Biomatrix received at
least [***] prior to the end of the Initial Term for such Region, for an
additional consecutive term of [***] following the date of expiration of the
Initial Term for such Region, provided that the Distributor shall only be
entitled to exercise such renewal option with respect to any Region if as of the
date of expiration of the Initial Term for such Region the Distributor is not in
material breach of any of its obligations under this Agreement with respect to
any Region (it being understood that any payment default by Distributor under
this Agreement will be deemed a default as to the entire Territory). Thereafter,
the appointment of the Distributor as exclusive distributor of the Agreement
Product for such Region shall be renewable upon the expiration of such
additional [***] term, upon written notice to Biomatrix received at least [***]
prior to the end of such term for such Region, for one additional consecutive
renewal term of [***], provided that, as of the date of expiration of the first
renewal term for such Region, the Distributor is not in material breach of any
of its obligations under this Agreement with respect to any Region (it being
understood that any payment default by Distributor under this Agreement will be
deemed a default as to the entire Territory). For the avoidance of any doubt,
the Distributor's rights with respect to any Improved Agreement Product(s)
commercialized after the [***] of the Effective Date shall terminate upon the
[***] of the Effective Due. Subject to the terms of this Agreement, Distributor
shall have the right to continue to sell the Agreement Product and any Improved
Agreement Products it is then currently selling.

        (c)  This Agreement may be terminated with respect to any country in the
Territory by either party, by written notice to the other party, in the event
that (i) a mutual decision not to Launch the Agreement Product in such country
is reached or (ii) a Launch is not commenced with respect to such country within
[***] after the time period set forth on Exhibit B.

5

--------------------------------------------------------------------------------




        (d)  In the event that in any Agreement Year commencing with the [***]
Agreement Year (and so long as (i) no force majeure condition of the Distributor
exists at such time pursuant to Section 20, (ii) Biomatrix has met its supply
obligations under Section 7.4, and (iii) Distributor is able to lawfully sell
the Agreement product and any Improved Agreement Product(s) in each of the
countries within any such Region), the Distributor's (and its Affiliates' or
Subdistributors', as applicable) Net Retail Sales of the Agreement Product and
any Improved Agreement Product(s) in any Region comprise less than [***] in such
Region of all Dermal Tissue Augmentation Products, including the Agreement
Product and any Improved Agreement Product(s), the Distributor's distribution
rights (including, without limitation, its right to use the Trademarks) under
this Agreement for the Agreement Product and any Improved Agreement Product(s)
in such Region shall terminate upon [***] after the end of the applicable
Agreement Year, to Distributor from Biomatrix; [***]. By way of example, if
Distributor's Net Retail Sales of all Dermal Tissue Augmentation Products in a
Region in a given Agreement Year were [***], and Distributor's Net Retail Sales
of the Agreement Product in such Region in such Agreement Year were [***], then
[***]; further provided that with respect to any such Region, at Biomatrix's
election, Biomatrix may [***]. Upon any such termination of the Distributor's
distribution rights in a Region, the Distributor's obligation to pay any
royalties pursuant to Sections 8.1 and 8.2 for any sales in such Region after
such termination shall cease, but the Distributor shall remain obligated to pay
all such royalties for sales in such Region accrued prior to such termination.

        (e)  If the Distributor's rights to distribute the Agreement Product and
any Improved Agreement Product(s) in any country in the European Territory shall
terminate solely pursuant to subsection (d) above, Biomatrix agrees to sell the
Agreement Product and any Improved Agreement Product(s) developed before the
date of such termination to the Distributor a [***] for the period of time equal
to the period that would have remained in the Initial Term in such country had
the Distributor's distribution rights not terminated.

        3.3.    Inventory.    

        (a)  Upon termination of this Agreement for any reason, Biomatrix shall
have the right (but not the obligation) to repurchase all or part of the
inventory of the Agreement Product and any Improved Agreement Product(s) held by
the Distributor or its Affiliates or Subdistributors.

        (b)  The price for inventory to be repurchased by Biomatrix pursuant to
Section 3.3(a) above shall be the landed cost thereof actually paid by the
Distributor to Biomatrix. With respect to any quantities not repurchased by
Biomatrix, the Distributor shall have the right to sell such inventory of the
Agreement Product and any Improved Agreement Product(s), in its usual and
customary manner, in the ordinary course of business, for a period of six
(6) months following termination of this Agreement and notwithstanding such
termination the terms and conditions of this Agreement shall apply to such
sales.

        3.4.    Insolvency.    This Agreement may be immediately terminated as
to the entire Territory by either party, upon giving written notice to the other
party, in the event that the other party shall become insolvent or be declared
bankrupt by a court of competent jurisdiction or shall be the subject of any
reorganization (other than a corporate reorganization effected in the ordinary
course of business and not arising out of any insolvency) or winding up,
receivership or dissolution, bankruptcy or liquidation proceeding, or any
proceeding or action similar to one or more of the above, in which case
termination shall be effective upon such written notice. The failure of either
party to give notice of termination upon obtaining knowledge of any such event
shall not be interpreted as a waiver of such party's rights under this
Section 3.4, and such party reserves the right to exercise any such rights at
any time after the occurrence of any such event.

        3.5.    Breach.    This Agreement may be terminated as to the entire
Territory by either party if the other party shall breach any of its payment
obligations hereunder or with respect to any Region if

6

--------------------------------------------------------------------------------


Distributor (or its Affiliates or Subdistributors, as applicable) shall commit a
material breach of any of its warranties, covenants, conditions, obligations or
agreements contained herein with respect to such Region, provided that such
breach shall continue for a period of thirty (30) days after written notice
thereof and provided further that such termination shall be immediately
effective upon further written notice to that effect to the breaching party
after its failure to cure such breach within such applicable notice period. For
avoidance of doubt, the parties agree that if a Launch is not reached with
respect to a country within thirty days after the time period set forth on
Exhibit B, then either party may terminate this Agreement with respect to such
country (provided that such failure to reach a Launch is not caused by a force
majeure condition of the Distributor or Biomatrix's failure to meet its supply
obligations under Section 7.4).

        3.6.    Certain Rights Upon Termination.    Upon termination of this
Agreement for any reason whatsoever, Biomatrix shall have the following rights,
or if such termination is as to a country in the Territory in accordance with
the provisions of this Agreement, Biomatrix shall have the following rights in
such country:

        (a)  Biomatrix shall have the unrestricted right to review, access, use
and permit others to review, access and use, either directly or by
cross-reference or incorporation or otherwise, all information, data,
investigations, preclinical and clinical protocols, marketing information
disseminated by Distributor publicly to customers and patients and all
information required to be provided to Biomatrix by law, information relating to
laboratory, animal and human studies, and related regulatory approvals
pertaining to the Agreement Product or any Improved Agreement Product(s) (the
"Information") which are possessed or controlled by the Distributor or any of
its Affiliates or Subdistributors, or to which the Distributor or any of its
Affiliates or Subdistributors has a right to review, access or use. The
Distributor unconditionally agrees promptly to take any action and to execute
and deliver to Biomatrix any documents or instruments reasonably requested by
Biomatrix to permit Biomatrix to make full use of such unrestricted right.

        (b)  Further, Biomatrix shall have exclusive ownership rights to the
Trademarks and to all other product specific logos, slogans and other
intangibles used by the Distributor solely in association with the independent
sale of the Agreement Product and any Improved Agreement Product(s) (including
all registrations relating thereto) possessed or controlled by the Distributor
or any of its Affiliates or Subdistributors, and the Distributor unconditionally
agrees, subject to the provisions of Section 3.3(b), (i) immediately upon
termination to cease using the Trademarks and any such logos, slogans, and
marketing rights of Biomatrix or any imitations thereof and (ii) immediately to
execute and deliver to Biomatrix any documents or instruments reasonably
requested by Biomatrix to give full effect to the provisions of this
Section 3.6; provided, however, if the Distributor maintains a license to
distribute the Agreement Product(s) in (a) two Regions, (b) one Region in the
European Territory or (c) in the United States, then Distributor shall retain
the exclusive rights in the Trademarks in the entire Territory.

        (c)  In addition, the Distributor unconditionally agrees, subject to the
provisions of Section 3.3(b), that it shall, upon the request of Biomatrix,
immediately inform all relevant regulatory authorities that the Distributor (or
its Affiliate or Subdistributor) is no longer a distributor of the Agreement
Product or the Improved Agreement Product(s) and shall take all action and
execute and deliver all documents and instruments necessary in order to transfer
to the fullest extent permitted under applicable law all registrations and
Product License Approvals, or applications therefor, for the Agreement Product
or any Improved Agreement Product(s) to Biomatrix or any Person nominated by
Biomatrix.

        3.7.    Effects of Termination.    

        (a)  Upon termination of this Agreement for any reason, the Distributor
shall immediately discontinue making any representations regarding its status as
a distributor for Biomatrix and shall

7

--------------------------------------------------------------------------------

immediately cease conducting any activities with respect to the marketing,
promotion, sale or distribution of the Agreement Product and any Improved
Agreement Product(s), provided, however, that the Distributor shall be permitted
to sell inventory not repurchased by Biomatrix in accordance with Section 3.3.

        (b)  Termination of this Agreement shall not affect obligations of
either party that may have accrued prior to the effective date of termination.
Subject to Clause 3.8 below, termination of this Agreement shall be in addition
to, and shall not be exclusive of or prejudicial to, any other grounds for
termination or rights or remedies at law or in equity which either party may
have on account of any default of the other party.

        3.8.    Waiver.    The Distributor (for itself and on behalf of its
Affiliates and Subdistributors) hereby waives, to the extent it is able to do so
under the law of every country in the Territory and other applicable law, any
statutory rights it may have or acquire in respect of the termination of the
relationship established hereby pursuant to the terms hereof, and agrees that
the rights available to it hereunder in the event of such termination are
adequate and reflect the agreement of the parties. The Distributor shall not
have any right to claim any indemnity for goodwill or lost profits or any
damages arising from the rightful termination of this Agreement in accordance
with the terms hereof.

        4.    Payments.    All payments hereunder shall be made in Dollars.
Payments to Biomatrix shall be wired to an account designated by Biomatrix and
the costs of any such remittance shall be borne by the Distributor. All amounts
(except for the Minimum Price, which shall be denominated in Dollars)
denominated in another currency shall be converted to Dollars using the average
month-end rates of exchange for the relevant period as published in The Wall
Street Journal (or, if The Wall Street Journal shall no longer publish such
exchange rates, as determined by a method that is mutually agreed upon in
writing by the parties).

        5.    Withholding.    All payments to be made by the Distributor under
this Agreement shall be made in full, free and clear of and without any
deduction of or withholding for or on account of any taxes levied in any country
of the Territory or elsewhere; provided that if the Distributor shall be
required by law to make any deduction or withholding from any payment to
Biomatrix then:

        (a)  the Distributor shall ensure that such deduction or withholding
does not exceed the minimum legal liability therefor; and

        (b)  not later than five (5) days before each deduction or withholding
of any taxes, the Distributor shall forward to Biomatrix such documentary
evidence as may be required by Biomatrix in respect of the proposed deduction,
withholding or payment; and

        (c)  prior to any deduction or withholding the parties shall attempt in
good faith to agree upon revised mutually acceptable pricing and/or payment
terms.

        6.    Trademarks; Agreement Product Marking; Promotional
Information.    

        6.1.    Trademarks.    Subject to the provisions of Section 3.6,
Biomatrix hereby licenses to the Distributor the right to use, and hereby
requires solely in association with the independent sale by the Distributor of
the Agreement Product and any Improved Agreement Products the use of, the
Trademarks in the Territory during the term of this Agreement. The Distributor
warrants that it shall not use any of the Trademarks at any time outside the
Territory or use any of the Trademarks for any products other than the Agreement
Product and any Improved Agreement Product(s) within the Territory. The
Distributor shall not use a trademark or other mark (other than a Trademark) in
connection with its distribution of the Agreement Product and any Improved
Agreement Products unless and until it has been agreed upon in writing by each
of the parties and become a Trademark as defined herein. Biomatrix shall
prosecute, maintain and defend the Trademarks throughout the Term of this
Agreement in all countries in the Territory in which the Distributor, any of its
Affiliates or any

8

--------------------------------------------------------------------------------


Subdistributor is selling the Agreement Product and/or any Improved Agreement
Product. The parties shall execute a short form Trademark assignment agreement
to the extent that it is necessary to record the Trademark license under this
Section 6.1 in any country whose laws require any such registration.

        6.2.    Termination of Right to Use Trademarks.    Subject to the
sell-out right of Section 3.3(b) and except as otherwise provided in
Section 3.6, upon termination of this Agreement, the license to use the
Trademarks in the Territory shall terminate, and the Distributor unconditionally
agrees promptly to take all necessary action and execute and deliver to
Biomatrix all necessary documents and instruments to remove the Distributor as a
registered user and/or a recorded licensee of the Trademarks. In the event that
the Distributor fails promptly upon written request by Biomatrix to comply with
any of its agreements in the preceding sentence of this Section 6.2, the
Distributor hereby irrevocably consents to Biomatrix's taking any action
necessary to give effect to such agreements.

        6.3.    Notice.    Each party hereto agrees promptly to notify the other
in writing of any infringements or imitations of the Trademarks by third parties
which may come to its attention.

        6.4.    Labelling and Promotional Materials; Approved Use of
Product.    

        (a)  The Distributor shall provide Biomatrix with labelling masters,
instructions, specifications and copies of all marketing, labelling and
promotional material it intends to use relating to the Agreement Product and any
Improved Agreement Product(s). All such labelling, packaging and promotional
material shall be consistent with the relevant Product License Approvals and all
labelling and packaging materials shall be reviewed by Biomatrix and shall be
subject to its written approval prior to use, such approval not to be
unreasonably withheld. Biomatrix shall communicate its acceptance or rejection
of such labelling, packaging and any major promotional materials that include
claims or items impacting regulatory approvals within [***] of its receipt
thereof and if no such communication is received by Distributor from Biomatrix
within such [***] Biomatrix shall be deemed to have accepted. Distributor shall
provide Biomatrix with all major promotional materials for launches and
subsequent promotions within a reasonable time prior to their use in order to
allow Biomatrix to comment on such materials. Distributor shall provide
Biomatrix with copies of all other promotional materials at or prior to their
use.

        (b)  The Distributor agrees that its (and its Affiliates' and
Subdistributors') promotion, marketing, sale and distribution of the Agreement
Product and any Improved Agreement Product(s) in the Territory, and the
promotional materials and labelling used in connection therewith, shall be
strictly in accordance with the approved use of the Agreement Product and any
Improved Agreement Product(s) as specified in the Product License Approvals and
as further provided in this Agreement. Specifically, for purposes of this
Agreement, the Distributor (and its Affiliates and Subdistributors) agrees
[***], or unless agreed to in writing by Biomatrix.

        6.5.    Legend.    Subject to applicable laws and regulations in the
Territory, all relevant packaging and promotional material for the Agreement
Product and any Improved Agreement Product(s) used or sold by the Distributor
(and its Affiliates and Subdistributors) shall contain (i) all applicable
markings needed to keep the Trademarks enforceable throughout the Territory as
reasonably specified by Biomatrix to the Distributor and (ii) a legend which
shall be displayed in a reasonably conspicuous manner on all packaging of such
Agreement Product and any Improved Agreement Product(s) containing the corporate
identification logo of Biomatrix and indicating that such product has been
developed and manufactured by Biomatrix, Inc., and its affiliates, 65 Railroad
Avenue, Ridgefield, New Jersey, 07657 U.S.A.

        6.6.    Promotional Support.    Biomatrix and the Distributor (and its
Affiliates and Subdistributors) shall provide to each other on an ongoing basis
and without charge (to the extent not prevented by law or contract from doing
so) all medical information relating to the Agreement Product and any Improved
Agreement Product(s) (including summary data from studies, clinical trials and
the like as

9

--------------------------------------------------------------------------------


well as information regarding adverse events associated with the use of the
Agreement Product), the proceedings of all symposia on the Agreement Product and
any Improved Agreement Product(s) and all promotional information that is
available to such party relating to the Agreement Product and any Improved
Agreement Product(s). In addition, Biomatrix and the Distributor (and its
Affiliates and Subdistributors) shall provide each other with access to such
primary data and information in its possession as the other may reasonably
request regarding the results of the studies contained in such summary data
referred to above.

        6.7.    Joint Coordinating Committee.    Upon the execution of this
Agreement, Biomatrix and the Distributor shall establish a joint coordinating
committee (the "Committee") to review all matters relating to product labelling,
product claims, regulatory matters or clinical trials. The Committee shall
consist of an equal number, not to [***], of voting representatives from each of
Biomatrix and the Distributor and shall meet [***]. In the event of a dispute
between representatives of Biomatrix and the Distributor on the Committee, a
senior representative of each such party shall be appointed to resolve such
dispute, and in the event such senior representatives are unable to resolve the
matter, Biomatrix's view shall prevail over the Distributor's.

        6.8.    Recalls of the Agreement Product.    

        (a)  If either party in good faith determines that a recall of the
Agreement Product in any country in the Territory is warranted, such party shall
immediately notify the other party in writing and shall advise such other party
of the reasons underlying its determination that a recall is warranted. The
parties shall consult with each other as to any action to be taken in regard to
such a recall, but in any event if after consultations either party in good
faith still believes that such a recall should be undertaken, the parties shall
cooperate in carrying out such recall.

        (b)  Except as otherwise provided in (c) below, in the event of a recall
of the Agreement Product, Biomatrix shall correct any deficiency relating to its
manufacturing, packaging, testing, labelling, storing or handling of the
Agreement Product for which it is responsible, if applicable, and shall at its
cost replace the Agreement Product recalled.

        (c)  Biomatrix shall reimburse Distributor for all direct costs and
expenses (including without limitation shipping, quality control testing and
notification costs) incurred by Distributor and its Affiliates as a result of
any recall, except where such recall (i) is the result of the failure of
Distributor or its Affiliates or Subdistributors to comply with their
obligations under this Agreement and/or (ii) was opposed by Biomatrix and proved
to be unwarranted, in which case Distributor shall reimburse Biomatrix for all
direct costs and expenses (including without limitation shipping, quality
control testing and notification costs) incurred by Biomatrix and its Affiliates
as a result of such recall.

        6.9.    Product Vigilance System.    The Distributor shall be
responsible for maintaining medical device vigilance systems, as established for
the Agreement Product by Biomatrix, and shall promptly provide Biomatrix with
notice of all product complaints, including medical complaints. Biomatrix shall
be solely responsible for processing, analyzing and, if necessary, reporting
medical complaints to regulatory authorities. The Distributor shall provide all
necessary support to Biomatrix for carrying out such activities.

        7.    Supply of Agreement Product.    

        7.1.    General; Fee.    

        (a)  Biomatrix agrees to sell the Agreement Product and any Improved
Agreement Product(s) to the Distributor, on the terms and subject to the
conditions set forth herein, for resale by the Distributor within the Territory,
and the Distributor shall obtain the Agreement Product and any Improved
Agreement Product(s) for resale in the Territory only from Biomatrix or its
Affiliates.

10

--------------------------------------------------------------------------------

Biomatrix shall not sell the Agreement Product or any Improved Agreement
Product(s) itself or supply or license the manufacture of the Agreement Product
or any Improved Agreement Product(s) to any third party for resale within the
Territory, provided that Biomatrix's obligations under this sentence shall be
subject to (i) applicable law, including without limitation EU competition law
and, in particular, EEC Regulation 1983/83 (as amended or succeeded) and
(ii) the provisions of this Agreement, including Section 2.3.

        (b)  [***].

        7.2.    Price; Adjustment; Reports; Payment.    

        (a)  The parties shall attempt in good faith to agree in writing, prior
to the Launch in each country, upon mutually acceptable supply pricing for the
Distributor's purchase of the Agreement Product and any Improved Agreement
Product(s), but such pricing in any event shall not be less than the greater of
(i) the Minimum Price, or (ii) the Formula Price, except as provided in
subsection (b) below. The parties shall attempt in good faith to agree in
writing upon mutually acceptable minimum pricing for the Agreement Product in
sizes other than the 1.0cc Treatment Syringe and for any Improved Agreement
Product(s). For any syringe with a fill volume of greater than one cc(1cc), the
Minimum Price shall be the amount calculated as [***] plus the dollar amount
which equals [***] of such product with a larger fill volume [***] of the one
cc(1cc) syringe. In the event that Biomatrix's actual incremental Cost of Goods
Sold exceeds such dollar amount, the Minimum Price shall be the amount
calculated as [***]. Subject to the general commercial availability of
appropriate syringes for the Agreement Product, the [***] for a one and one-half
(1.5)cc syringe, [***] for a two (2.0)cc syringe, and [***] for a two and
one-half (2.5)cc syringe.

        (b)  If Biomatrix has appointed a new distributor for a country in the
Territory pursuant to Section 2.3 and the Distributor has the right to
distribute the Agreement Product and any Improved Agreement Product(s) in such
country, the supply pricing for the Distributor's purchase of the Agreement
Product and any Improved Agreement Product(s) for resale in such country shall
[***][***].

        (c)  The price initially payable by the Distributor to Biomatrix for
each unit of the Agreement Product during each month of each Agreement Year
shall be the Minimum Price applicable to sales in such country (subject to
adjustment at the close of each applicable Contract Quarter and Agreement Year
in accordance with Section 7.2(e) below).

        (d)  Within [***] after the end of each month of each Agreement Year for
each country in the Territory, the Formula Price for the Agreement Product in
such country shall be calculated, and, to the extent that such Formula Price
exceeds the applicable Minimum Price for such Agreement Year for such country,
an adjustment resulting from the [***] with respect to all units of the
Agreement Product sold by the Distributor (and its Affiliates and
Subdistributors) in such country during such monthly period, such payment to be
made [***] after the end of the month following such monthly period.

        (e)  Within [***] days after the end of each Contract Quarter and
Agreement Year for each country, the Formula Price for the Agreement Product in
such country shall be calculated and an adjustment resulting from the [***], as
appropriate, to the other party with respect to all units of the Agreement
Product sold by the Distributor in such country during such Contract Quarter and
Agreement Year, such payment to be made within [***] after the end of such [***]
period following the end of such Contract Quarter and Agreement Year. The price
calculated annually in this manner shall be the final price payable for all
units of the Agreement Product sold by the Distributor, any Affiliates or
Subdistributors of Distributor during such Agreement Year. For the avoidance of
doubt, the aggregate amount payable by Distributor for the Agreement Product(s)

11

--------------------------------------------------------------------------------




and any Improved Agreement Product(s) in any country for any Agreement Year
shall in no event be lower than the Minimum Price multiplied by the total units
sold in such Agreement Year in such country.

        (f)    Within [***] following the end of each calendar month in each
Agreement Year, the Distributor shall submit to Biomatrix written reports
detailing the units and value of the Distributor's, Affiliates' and
Subdistributors' Net Retail Sales and aggregate number of units sold of the
Agreement Product and any Improved Agreement Product(s) in each country in the
Territory during the immediately preceding calendar month.

        (g)  Within [***] following the end of each Agreement Year, the
Distributor shall submit to Biomatrix written reports detailing the
Distributor's and its Affiliates' and Subdistributors' sales of the Agreement
Product and any Improved Agreement Product(s) during the immediately preceding
Agreement Year, which reports shall contain the Net Retail Sales of the
Agreement Product and any Improved Agreement Product(s) in each country in the
Territory, and the aggregate number of units of the Agreement Product and any
Improved Agreement Product(s) sold in each country in the Territory during the
applicable Agreement Year.

        (h)  All purchases of the Agreement Product and any Improved Agreement
Product(s) hereunder shall be billed and paid in Dollars within [***]after the
later of the date of delivery or the date of the Distributor's receipt of the
invoice for each shipment of same to the Distributor.

        7.3.    Sales and Supply Forecasts; Accounts.    

        (a)  Exhibit D, which shall be supplied by the Distributor within [***]
of the Effective Date, sets forth a sales forecast of units of the Agreement
Product in the Territory for the first year after the Effective Date.

        (b)  Within [***] after the end of each month, the Distributor shall
provide to Biomatrix an updated rolling twelve (12) month monthly supply
forecast for all unit sizes of the Agreement Product in the Territory. Each such
supply forecast described in this subsection (b) is referred to herein as a
"Supply Forecast"; provided, that updated Supply Forecasts shall not vary
(whether up or down) from the immediately preceding Supply Forecast by more than
[***] with respect to each month covered by such preceding Supply Forecast.

        (c)  The Distributor shall maintain, and shall require its Affiliates
and Subdistributors to maintain, books of account with respect to sales of the
Agreement Product in the Territory by it and its Affiliates and Subdistributors.
Biomatrix shall have the right, not more than once during each calendar year, to
have an independent accountant selected and retained by Biomatrix (reasonably
acceptable to the Distributor, provided that any "big six" accounting firm shall
be deemed reasonable) to inspect and examine such books of the Distributor, its
Affiliates and Subdistributors during regular business hours for the purpose of
verifying the statements of the aggregate Net Retail Sales of all Dermal Tissue
Augmentation Products for all purposes hereunder, including verification of
Formula Price and the royalties described in Section 8. The cost of each such
audit shall be borne by Biomatrix unless a material error is discovered in the
course of such audit, in which case the cost shall be borne by the Distributor.
For purposes of this Section 7.3(d), a material error shall be defined as an
understatement of five percent (5%) or more of the aggregate amount owed to
Biomatrix with respect to sales of Dermal Tissue Augmentation Products in a
country in the Territory. Any additional payments required as a result of such
inspection and examination shall be immediately paid to Biomatrix and shall bear
interest from the date such amount would otherwise have been paid until the date
of actual payment at the rate per annum set forth in Section 20. Such
independent accounting firm shall conduct such inspections and examinations
under conditions of confidentiality.

12

--------------------------------------------------------------------------------




        7.4.    Shipment and Delivery; Packaging.    

        (a)  Biomatrix or an Affiliate of Biomatrix shall arrange for shipment
to the Distributor of the Agreement Product and any Improved Agreement
Product(s) ordered by the Distributor [***]. [***].

        (b)  The Distributor shall submit a firm purchase order setting forth
the quantities, delivery date and shipping instructions with respect to each
shipment of the Agreement Product and any Improved Agreement Product(s), such
purchase orders to be received by Biomatrix at least [***] prior to the
requested delivery date; provided that the Distributor shall not submit any
purchase order for fewer than [***] units of the Agreement Product or the
Improved Agreement Product(s) (although multiple delivery sites for purchase
orders shall be allowed). Biomatrix shall use commercially reasonable efforts
but shall have no obligation to supply Distributor with quantities of the
Agreement Product(s) and Improved Agreement Product(s) in excess of the amounts
in the then current Supply Forecast for the relevant monthly period. For
avoidance of doubt, so long as Biomatrix supplies Distributor with quantities of
the Agreement Product and Improved Agreement Product(s) as set forth in the
Supply Forecast, then Biomatrix shall not be deemed to be in default under this
section or any other provision of this Agreement relating to Biomatrix's supply
obligations. In addition to the foregoing, within [***], in consideration for
which units the Distributor shall pay to Biomatrix a price of [***] per unit.

        (c)  Biomatrix agrees that with respect to languages for packaging for
the European Territory three separate forms of packaging shall be made
available, as applicable, as follows:

(i)Northern Europe—English, Dutch, French, German and Italian;

(ii)Southern Europe—English, Italian, Spanish, Portuguese and Greek; and

(iii)Scandinavia—English, Swedish, Norwegian, Danish and Finnish.

        (d)  Each unit of the Agreement Product and any Improved Agreement
Products shipped to the Distributor shall have, as of the time of delivery, a
remaining shelf life of no less than [***] less than the maximum shelf life for
such product, as approved by the United States Food and Drug Administration.
Biomatrix shall continually use its best efforts at all times during the term
hereof to lengthen to [***] the shelf life of the Agreement Product and any
Improved Agreement Products to the extent supported by stability data.
Biomatrix' "best efforts" in this section shall mean that Biomatrix shall use
such methods, exercise such degree of effort and diligence, and adhere to such
standards as are commercially reasonable.

        7.5.    Title.    Legal title to all quantities of the Agreement Product
and any Improved Agreement Product(s) sold hereunder shall remain in Biomatrix
until delivery of the Agreement Product and any Improved Agreement Product(s) to
Distributor or its agent and acceptance thereof and upon such delivery and
acceptance the title to such Agreement Product and any Improved Agreement
Product(s) shall, without further action, be transferred to and vested in the
Distributor.

        7.6.    Risk of Loss.    Biomatrix shall bear all risk of loss of, or
damage to, all units of the Agreement Product and any Improved Agreement
Product(s) to the extent the same is in its possession or the possession of its
Affiliates, nominees or agents. The Distributor shall bear all risk of loss of,
or damage to, all units of the Agreement Product and any Improved Agreement
Product(s) after delivery to a common carrier for shipment to the Distributor in
accordance with Section 7.4.

        7.7.    Acceptance.    [***]. All units of the Agreement Product and
Improved Agreement Products delivered to Distributor pursuant to this Agreement
shall be [***], the specifications listed in Exhibit A. Any non-conformity which
arises after acceptance by Distributor directly associated with product
specification shall be the responsibility of Biomatrix unless such
non-conformity is due to improper storage conditions subsequent to delivery of
the Agreement Product. All other non-conformities of the

13

--------------------------------------------------------------------------------


Agreement Product shall be the responsibility of the Distributor. Biomatrix and
the Distributor agree to consult with each other in order to resolve the
discrepancy between each other's determinations. If such consultation does not
resolve the discrepancy, the parties agree to nominate a reputable independent
laboratory, acceptable to both parties, that shall carry out tests on
representative samples taken from such shipment, and the results of such tests
shall be binding on the parties. Biomatrix shall at its expense replace any such
shipment to the extent that it does not conform to the Agreement Product
Specifications. All defective units of the Agreement Product or any Improved
Agreement Product(s) shall be returned to Biomatrix at the address set forth in
Section 23 of this Agreement, accompanied or preceded by a reasonably detailed
statement of the claimed defect or non-conformity and proof of date of purchase,
and packed and shipped according to instructions provided by Biomatrix. The
shipping costs of any such returned units shall be borne by Biomatrix, unless
such units are determined not to be defective under the terms of this Agreement,
in which case such shipping costs shall be borne by the Distributor.

        7.8.    Purchase Orders.    The provisions of this Agreement shall
prevail over any inconsistent statement or provisions contained in any document
related to this Agreement passing between the parties hereto including, but not
limited to, any purchase order, acknowledgment, confirmation or notice.

        7.9.    Limited Warranty; Limitation on Liability.    

        Biomatrix represents and warrants that the Agreement Product and any
Improved Agreement Product(s) supplied to the Distributor hereunder shall:

        (a)  conform to the Agreement Product Specifications; and

        (b)  be manufactured, labelled, packaged and tested (while in the
possession or control of Biomatrix) in accordance with the applicable Product
License Approvals therefor and all applicable laws and regulations in the
Territory relating to the manufacture, labelling, packaging and testing of the
Agreement Product, and shall be manufactured for use for the indications
specified in the applicable Product License Approvals therefor.

        THE FOREGOING WARRANTY IS THE SOLE AND EXCLUSIVE WARRANTY GIVEN BY
BIOMATRIX WITH RESPECT TO THE AGREEMENT PRODUCT, AND BIOMATRIX GIVES AND MAKES
NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, OTHER THAN THE
FOREGOING. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NO IMPLIED WARRANTY
OF MERCHANTABILITY, NO IMPLIED WARRANTY OF FITNESS FOR ANY PARTICULAR PURPOSE,
AND NO IMPLIED WARRANTY ARISING BY USAGE OF TRADE, COURSE OF DEALING OR COURSE
OF PERFORMANCE IS GIVEN OR MADE BY BIOMATRIX OR SHALL ARISE BY OR IN CONNECTION
WITH ANY SALE OR PROVISION OF THE AGREEMENT PRODUCT BY BIOMATRIX, OR THE
DISTRIBUTOR'S (OR ITS AFFILIATES' OR SUBDISTRIBUTORS') USE OR SALE OF THE
AGREEMENT PRODUCT, OR BIOMATRIX'S AND/OR THE DISTRIBUTOR'S (OR ITS AFFILIATES'
OR SUBDISTRIBUTORS') CONDUCT IN RELATION THERETO OR TO EACH OTHER. NO
REPRESENTATIVE OF BIOMATRIX IS AUTHORIZED TO GIVE OR MAKE ANY OTHER
REPRESENTATION OR WARRANTY OR TO MODIFY THE FOREGOING WARRANTY IN ANY WAY.

        The limited warranty set forth in this Section 7.9 does not apply to any
non-conformity of the Agreement Product or any Improved Agreement Product(s)
resulting from (a) repair or alteration by any party other than Biomatrix or its
Affiliates. (b) misuse, negligence, abuse, accident, mishandling or storage in
an improper environment by an party other than Biomatrix or its Affiliates, or
(c) use, handling, storage or maintenance other than in accordance with
instructions and recommendations provided by Biomatrix or its Affiliates.

14

--------------------------------------------------------------------------------


        Biomatrix's obligation with respect to units of the Agreement Product
and any Improved Agreement Product(s) which do not meet the warranty contained
herein is limited to replacement of such units of the Agreement Product or
Improved Agreement Product(s) as applicable, provided that such units are
returned to Biomatrix accompanied by a reasonably detailed statement of the
claimed defect or non-conformity and proof of date of purchase, and packed and
shipped according to instructions provided by Biomatrix, and only if, upon
examination by Biomatrix, such units of the Agreement Product or the Improved
Agreement Product(s) are determined to have been defective under the terms of
this Agreement.

        BIOMATRIX'S LIABILITY, AND THE EXCLUSIVE REMEDY, IN CONNECTION WITH THE
SALE OR USE OF THE AGREEMENT PRODUCT AND ANY IMPROVED AGREEMENT PRODUCT(S)
(WHETHER BASED ON CONTRACT, NEGLIGENCE, BREACH OF WARRANTY, STRICT LIABILITY OR
ANY OTHER LEGAL THEORY), SHALL BE STRICTLY LIMITED TO BIOMATRIX'S OBLIGATIONS AS
SPECIFICALLY AND EXPRESSLY PROVIDED IN THIS SECTION 7.9 AND IN SECTION 9 BELOW.
EXCEPT AS SPECIFICALLY PROVIDED IN THIS SECTION 7.9 AND IN SECTION 9 BELOW,
BIOMATRIX SHALL HAVE NO LIABILITY, OBLIGATION OR RESPONSIBILITY OF ANY KIND, IN
ANY WAY OR TO ANY EXTENT, FOR ANY DAMAGES, LOSSES, COSTS, EXPENSES OR
LIABILITIES FOR ANY REPRESENTATION OR WARRANTY OF ANY KIND WITH RESPECT TO THE
AGREEMENT PRODUCT AND ANY IMPROVED AGREEMENT PRODUCT(S) OR THE PERFORMANCE
THEREOF, OR ARISING IN ANY WAY IN CONNECTION WITH THE PURCHASE OR USE OR
INABILITY TO USE THE AGREEMENT PRODUCT OR ANY IMPROVED AGREEMENT PRODUCT(S),
EVEN IF BIOMATRIX HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN NO
EVENT WHATSOEVER SHALL BIOMATRIX HAVE ANY LIABILITY, OBLIGATION OR
RESPONSIBILITY FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY
DAMAGES ARISING IN ANY WAY IN CONNECTION WITH THE AGREEMENT PRODUCT OR ANY
IMPROVED AGREEMENT PRODUCT(S) OR THEIR SALE OR USE.

15

--------------------------------------------------------------------------------



        8.    Royalty Payments by Distributor.    

        8.1.    Royalties for Sales of Dermal Tissue Augmentation
Products.    The Distributor shall pay to Biomatrix a royalty of [***] of the
Net Retail Sales by the Distributor and its Affiliates and Subdistributors of
all Dermal Tissue Augmentation Products (other than sales of the Agreement
Product and any Improved Agreement Product(s)) in all countries in the Territory
on a country-by-country basis, including any countries that are added to the
Territory after the Effective Date, [***]. Such royalty shall commence with
respect to each country in the Territory at the earlier of (a) the Launch of the
Agreement Product in such country or (b) the Launch date for such country set
forth on Exhibit B; provided that if a Launch is delayed due to Biomatrix's
failure to meet its supply obligations under Section 7.4, due to a force majeure
condition of Distributor or if the Distributor is not able to lawfully sell the
Agreement product in such country, such royalty with respect to any such country
shall not commence until Biomatrix meets its supply obligations, Distributor is
able to lawfully sell the Agreement Product in such country, or until such force
majeure condition ceases. Such royalty shall be paid by not later than [***]
after the end of each Contract Quarter.

        8.2.    Incremental Royalties.    The Distributor shall pay to Biomatrix
the following annual royalties (the "Incremental Royalties") on the
Distributor's and its Affiliates' and Subdistributors' total incremental
increases in Net Retail Sales of all Dermal Tissue Augmentation Products
(including the Agreement Product and any Improved Agreement Product(s)), in each
country in the Territory based on the incremental increases, if any, in Net
Retail Sales of all Dermal Tissue Augmentation Products in such country in each
Agreement Year over a base year amount comprised of Net Retail Sales of Dermal
Tissue Augmentation Products in the twelve (12) months immediately preceding the
first commercial sale of either the Agreement Product or any Improved Agreement
Product(s) in such country:

Sales Over
Increase in Total
Base Year Amount

--------------------------------------------------------------------------------

  Royalty on Total
Incremental Sales

--------------------------------------------------------------------------------

[***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]  
[***]

The Distributor's obligation to pay the Incremental Royalties shall cease with
respect to a country in the Territory in the event that the Distributor's rights
to sell, distribute, market and promote the Agreement Product and any Improved
Agreement Product have become non-exclusive with respect to such country
pursuant to Section 2.3 or have terminated pursuant to Section 3.2(d). The
Incremental Royalty shall be paid by not later than [***] after the end of each
Agreement Year. For the avoidance of doubt, if the Distributor had no sales of
any Dermal Tissue Augmentation Products in a country prior to the first
commercial sale of either the Agreement Product or any Improved Agreement
Product in such country, the Distributor shall be obligated to pay a [***]
royalty on Net Retail Sales of all Dermal Tissue Augmentation products sold
after such first commercial sale.

        9.    Indemnification; Confidentiality; Public Announcement.    

        9.1.    Indemnification from the Distributor.    Subject to the
provisions of Section 9.3, the Distributor shall defend, indemnify and hold
Biomatrix and its Affiliates and their respective directors, officers, agents
and employees harmless from and against any and all liabilities, claims, damages
and expenses

16

--------------------------------------------------------------------------------


(including without limitation actual court costs and reasonable attorneys' fees
regardless of outcome) resulting from claims of third parties or arising out of:

        (a)  [***]

        (b)  [***]

        (c)  [***]

provided, however, that upon Biomatrix being advised of any assertions of any
such third party claims or suits or upon the bringing or filing of such claims
or suits by any third party against Biomatrix, Biomatrix will promptly notify
the Distributor thereof and Biomatrix may, at its option, permit the
Distributor's attorneys to handle and control the defense of such claims or
suits at the Distributor's cost and Biomatrix will co-operate with the
Distributor in the defense thereof. The parties agree that there shall be no
settlements, whether agreed to in court or out of court, without the prior
written consent of the indemnifying party.

        9.2.    Indemnification from Biomatrix.    Subject to the provisions of
Section 9.3, Biomatrix shall defend, indemnify and hold the Distributor and its
Affiliates and their respective directors, officers, agents and employees
harmless from and against any and all liabilities, claims, damages and expenses
(including without limitation actual court costs and reasonable attorneys' fees
regardless of outcome) resulting from claims of third parties arising out of:

        (a)  [***];

        (b)  [***]

        (c)  [***].

provided, however, that upon the Distributor being advised of any assertions of
any such third party claims or suits or upon the bringing or filing of such
claims or suits by any third party against the Distributor, the Distributor will
promptly notify Biomatrix thereof and, at Biomatrix's cost, permit Biomatrix's
attorneys to handle and control the defense of such claims or suits and will
co-operate with Biomatrix in the defense thereof. The parties agree that there
shall be no settlements, whether agreed to in court or out of court, without the
prior written consent of the indemnifying party.

        9.3.    Limitation on Liability.    

        NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN SECTIONS 9.1 AND 9.2
ABOVE, OR ANY OTHER PROVISION OF THIS AGREEMENT, IN NO EVENT (INCLUDING THE
FAULT, NEGLIGENCE OR STRICT LIABILITY OF EITHER PARTY) SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
EXEMPLARY DAMAGES OTHER THAN TO THE EXTENT NECESSARY TO REIMBURSE SUCH OTHER
PARTY FOR DAMAGES ACTUALLY PAID TO A NON-AFFILIATED THIRD PARTY, PROVIDED THAT
SUCH DAMAGES ARE OTHERWISE COVERED BY THE PROVISIONS OF SECTION 9.1 OR SECTION
9.2, AS THE CASE MAY BE.

        9.4.    Confidential Information.    All information acquired by either
party (the "Recipient") from the other party or any of its Affiliates (the
"Discloser") during the term of this Agreement or prior to the Effective Date,
relating directly or indirectly to the present or potential business,
operations, corporate, technical or financial situation of the Discloser, or to
manufacturing know-how, patents, data, test results, techniques, processes,
procedures, raw materials, dealer, supplier and customer lists, pre-clinical and
clinical protocols or any improvements thereof of the Discloser ("Confidential
Information") is confidential, and shall be held in trust by the Recipient for
the exclusive benefit of the Discloser. Unless otherwise agreed to in writing by
the Discloser, the Recipient shall not at any time, either during or subsequent
to the term of this Agreement, use for itself (other than in accordance with the
terms of this Agreement) or any other Person, or disclose or divulge to any
Person, other than to

17

--------------------------------------------------------------------------------


those of its employees and advisors and Affiliates who require the same for the
purposes hereof and who are bound by the same obligations of confidentiality,
non-disclosure and non-use as set forth herein, any Confidential Information or
any other confidential or proprietary information of the Discloser of which the
Recipient may acquire knowledge; provided, however, that the confidentiality,
non-disclosure and non-use provisions contained in this Section 9.4 shall not
apply to any information or data to the extent that the Recipient:

        (a)  shall demonstrate by clear and convincing evidence that such
information or data is known generally to persons in the trade through no act or
omission of the Recipient or any of its Affiliates;

        (b)  is required by any government authority to disclose such
information or data, including without limitation for the purposes of obtaining
and maintaining any Product License Approvals under this Agreement; or

        (c)  shall demonstrate by its written records was disclosed to or
created by it or its Affiliates on a non-confidential basis from a source other
than the Discloser or its Affiliates and that such disclosure or creation did
not constitute a breach of any applicable confidentiality obligations.

Confidential Information shall be immediately returned to the Discloser upon
termination of this Agreement, along with any copies, reproductions, digests,
abstracts or the like of all or any part thereof in the Recipient's possession
or under the Recipient's control, and upon such return any computer entries or
the like relating thereto shall, to the extent legally permissible, be
destroyed. Such return (and destruction) will not affect the Recipient's
obligations hereunder which shall survive indefinitely. Notwithstanding anything
herein to the contrary, the provisions of this Section 9.4 shall be subject to
Biomatrix's rights under Section 3.6.

        9.5.    Public Announcement.    Except as shall be necessary for
governmental notification purposes or to comply with applicable laws and
regulations, and except as otherwise agreed to by the parties hereto in writing,
the parties agree to keep the existence of this Agreement, and the transactions
contemplated hereby, strictly confidential. In the event that a party must file
this document or otherwise disclose any of its subject matter pursuant to public
filing requirements, such party shall seek confidential treatment of those
portions of the Agreement as the parties shall mutually agree upon; provided,
however, that the Distributor must provide written notice to Biomatrix no later
than June 30, 1996 of those portions of the Agreement for which the Distributor
requests confidential treatment. The parties shall agree upon the text of an
initial public announcement relating to the transactions contemplated by this
Agreement as soon as possible. Any subsequent public announcements regarding
this Agreement or the transactions contemplated herein shall also be agreed upon
in writing between the parties prior to any release thereof.

        10.    New Products.    

        10.1 [***], Distributor shall not commercialize nor begin the
commercialization process with respect to or acquire any New Product anywhere in
the Territory or the United States, either independently or in conjunction with
one or more third parties, unless and until the following conditions have been
satisfied:

        (a)  Distributor has made a commercially reasonable written offer to
Biomatrix to participate with Distributor in the development and
commercialization of such New Product; and

        (b)  Biomatrix has failed to accept such written offer within [***] of
its receipt of such offer.

        In the event that Biomatrix fails to accept any written offer made by
Distributor pursuant to this Section 10.1 within [***] of Biomatrix's receipt
thereof, then Distributor, subject to the terms of this Agreement, shall have
the right to independently or with other parties develop and/or commercialize
any New Product to which such written offer relates; provided, however, that any
such New Product

18

--------------------------------------------------------------------------------

does not infringe upon any of the intellectual property rights of Biomatrix.
Distributor shall not be required to make the written offer to Biomatrix set
forth in Section 10.1(a) above only in the event and to the extent that it is
prevented from doing so due to patented proprietary rights of a third party.

        (c)  At all times during the term of this Agreement, Distributor shall
notify Biomatrix in writing within [***] of each occurrence of one or more of
the following:

(i)Distributor's entering into an agreement with one or more third parties with
regard to the development, acquisition and/or commercialization of any New
Product, and Distributor shall provide to Biomatrix notice of such agreement and
any and all agreements relating thereto and a non-confidential summary of such
agreements; or

(ii)Distributor's commencing a clinical trial (either alone or in conjunction
with a third party) with respect to any New Product, together with notice of the
commencement of such clinical trial and a list of all countries where such
clinical trial will take place; or

(iii)Distributor's filing of an application (either alone or in conjunction with
a third party) for marketing approval with the United States Food and Drug
Administration or an equivalent regulatory agency in any country with respect to
any New Product stating in which countries any such filings have been made.

        10.2 [***]

        10.3    Nothing in this Section 10 shall be construed, by implication or
otherwise, (i) to effect any sale or license of proprietary Biomatrix technology
(including any New Products), (ii) to grant any license relating to Biomatrix's
proprietary methods of formulating, fabricating and manufacturing the Agreement
Product, Improved Agreement Products or New Products, or (iii) to grant
Distributor any rights in or to any proprietary technology or Patents or
Trademarks of Biomatrix.

        11.    Representations of Biomatrix.    Biomatrix represents, warrants
and covenants as follows:

        11.1.    It is a corporation duly organized and validly existing under
the laws of the State of Delaware with the full power to conduct its affairs as
currently conducted and contemplated hereunder. All necessary action has been
taken to enable it to execute and deliver this Agreement and perform its
obligations hereunder.

        11.2.    This Agreement is a valid and binding obligation of Biomatrix
enforceable in accordance with its terms. Biomatrix has the unencumbered right
to enter into this Agreement and to fulfill its duties hereunder. It is not and
will not become a party to any agreement in conflict herewith. Accordingly,
Biomatrix has the right to appoint the Distributor as the exclusive distributor
of the Agreement Product in the Territory in accordance with the terms of this
Agreement and such appointment will not constitute a breach of any existing
contractual or other arrangements between Biomatrix and any Affiliated or
non-Affiliated third party, nor shall it infringe the rights of any Affiliated
or non-Affiliated third party.

        11.3.    No approval, consent, order, authorization or license by,
giving notice to or taking any other action with respect to, any governmental or
regulatory authority is required in connection with the execution and delivery
of this Agreement by Biomatrix and the performance by Biomatrix of its
obligation hereunder.

        12.    Representations of the Distributor.    The Distributor
represents, warrants and covenants as follows:

        12.1    It is a corporation duly organized and validly existing under
the laws of Delaware with full power to conduct its affairs as currently
conducted and contemplated hereunder. All necessary action has been taken to
enable it to execute and deliver this Agreement and perform its obligations
hereunder.

19

--------------------------------------------------------------------------------


        12.2.    This Agreement is the Distributor's valid and binding
obligation enforceable in accordance with its terms. The Distributor has the
unencumbered right to enter into this Agreement and to fulfill its obligations
hereunder. It is not and will not become a party to any agreement in conflict
herewith. Accordingly, the Distributor has the right to act as the exclusive
distributor of the Agreement Product in the Territory in accordance with the
terms of this Agreement and the performance of its obligations hereunder will
not constitute a breach of any existing contractual or other arrangements
between the Distributor and any Affiliated or non-Affiliated third party, nor
shall it infringe the rights of any Affiliated or non-Affiliated third party.

        12.3.    No approval, consent, order, authorization or license by,
giving notice to or taking any other action with respect to any governmental or
regulatory authority is required in connection with the execution and delivery
of this Agreement by the Distributor and the performance by the Distributor of
its obligations hereunder.

        13.    Insurance.    Each party hereto shall (a) obtain and maintain
such insurance policies as are adequate to cover its respective obligations
hereunder and which are consistent with normal business practices of prudent
companies similarly situated and (b) provide the other party, upon request, with
certificates of insurance confirming the existence of such insurance policies.

        14.    Infringement.    Each of the Distributor and Biomatrix will
promptly notify the other party in writing of any infringement of a Patent or
Trademark or unauthorized disclosure or use of any Confidential Information, of
which it becomes aware in the Territory. Biomatrix shall have the exclusive
right at its own cost to take all legal action in the Territory it deems
necessary or advisable to eliminate or minimize the consequences of such
infringement of a Patent or Trademark in the Territory. For the purpose of
taking any such legal action, Biomatrix shall have the right, subject to the
Distributor's consent which consent shall not be unreasonably withheld or
delayed, to use the name of the Distributor as plaintiff, either solely or
jointly in accordance with the applicable rules of procedure; provided that
Biomatrix shall give the Distributor prior notice of such use of the
Distributor's name. The Distributor shall promptly furnish Biomatrix with
whatever written authority may be required in order to enable Biomatrix to use
the Distributor's name in connection with any such legal action, and shall
otherwise cooperate fully and promptly with Biomatrix in connection with any
such action. All proceeds realized upon any judgment or settlement regarding
such action shall belong to Biomatrix.

        15.    Regulatory Activities; Clinical Trials and Marketing Studies.    

        15.1.    General.    

        (a)  Biomatrix shall be responsible for maintaining at its cost the
Product License Approvals required for the marketing and sale of the Agreement
Product and any Improved Agreement Product(s) in the European Territory
throughout the term of this Agreement. The Distributor shall use its best
efforts to obtain and maintain at its cost any Product License Approvals and to
conduct at its cost any clinical trials required for the marketing and sale of
the Agreement Product and any Improved Agreement Product(s) in each country in
the Territory, except for the European Territory, throughout the term of this
Agreement. "Best efforts" in this context shall mean such that Distributor shall
generally use the same methods, exercise the same degree of effort and
diligence, and adhere to the same standards as Distributor and its Affiliates
would apply to their own actively promoted pharmaceutical products in the
Territory, and shall be as are commercially reasonable.

        (b)  Biomatrix shall assist the Distributor in submitting applications
for Product License Approvals, provided that (i) Biomatrix shall be entitled
generally to oversee the strategy and content of regulatory approval
applications (in their original form whether in English or any other language)
and (ii) the content of all such applications shall be subject to Biomatrix's
prior written approval, such approval or disapproval to be given by Biomatrix
within [***] of its receipt thereof.

20

--------------------------------------------------------------------------------




The timing of such applications shall be mutually agreed in writing by the
parties. Biomatrix shall hold in its name all regulatory approvals required for
the marketing and sale of the Agreement Product and any Improved Agreement
Product(s) in the Territory, except to the extent that applicable law requires
that such regulatory approvals be held in the name of the Distributor.

        (c)  The Distributor and Biomatrix shall provide reasonable advice and
assistance to each other as may be necessary to obtain and maintain Product
License Approvals.

        (d)  Except to the extent necessary to give effect to the provisions of
Section 3.3(b), the Product License Approvals relating to the Agreement Product
and any Improved Agreement Product(s) in the Territory in the name of the
Distributor or any of its Affiliates shall be transferred to Biomatrix
immediately upon termination of the Agreement.

        (e)  During the term of this Agreement, each party shall immediately
notify the other in writing in the event that such party becomes aware of any
failure of the Agreement Product and any Improved Agreement Product(s) to comply
with any of the requirements therefor specified in any Product License
Approvals.

        (f)    Each of the Distributor and Biomatrix shall keep the other
advised of regulatory interactions, activities and correspondence and the
registration status of the Agreement Product and any Improved Agreement
Product(s) on at least a quarterly basis, and any matters requiring immediate
attention shall be communicated as soon as practicable.

        15.2.    Clinical Trials and Marketing Studies.    

        (a)  The Distributor shall be responsible at its own cost for conducting
and managing any clinical trails which the Distributor or Biomatrix may be
required to undertake in order to obtain Product License Approvals in the
Territory, except in the European Territory. The protocols for any such clinical
trials will be developed jointly by Biomatrix and the Distributor, and Biomatrix
shall have the right to audit the performance of any clinical studies performed
by or on behalf of the Distributor in respect of the Agreement Product and any
Improved Agreement Product(s). The Distributor shall provide Biomatrix with the
results of all such clinical trials, and Biomatrix and its Affiliates shall be
free to use the results of such clinical trials.

        (b)  The parties agree that if any marketing-related studies are deemed
necessary, such studies will not delay the Launch in any country in the European
Territory. The protocols for any marketing-related studies requested by the
Distributor will be developed jointly by Biomatrix and the Distributor, and the
Distributor will be responsible for conducting and managing such studies at its
own expense. Biomatrix shall have the right to audit the performance of any
marketing-related studies performed by or on behalf of the Distributor. The
results of such studies will not be published or publicized in any way without
the prior written approval of Biomatrix.

        16.    Further Assurances.    The parties hereto agree to execute such
further or other documents and assurances as are necessary from time to time in
order to give effect to the provisions of this Agreement.

        17.    Assignment.    The rights and obligations of the parties hereto
shall inure to the benefit of and shall be binding upon the authorized
successors and permitted assigns of each party. Neither party may assign its
rights or obligations under this Agreement or may designate another person to
perform all or part of its obligations under this Agreement, or to have all or
part of its rights and benefits under this Agreement without the prior written
consent of the other party, except to an Affiliate or to a successor of the
business, by merger or otherwise, to which this Agreement relates, provided that
in the case of an assignment to an Affiliate the assigning party shall promptly
notify the other party in writing of such assignment and shall remain liable
(both directly and as guarantor) with respect to all obligations so assigned. In
the event of any assignment or in the event that an Affiliate of either party
shall exercise

21

--------------------------------------------------------------------------------


rights and/or perform obligations hereunder pursuant to the terms of this
Agreement, the assignee or Affiliate, as the case may be, shall specifically
assume and be bound by the provisions of the Agreement by executing and agreeing
to an assumption agreement satisfactory to the other party hereto.

        18.    Governing Law; Arbitration; Injunctive Relief.    

        (a)  This Agreement shall be governed by and construed in accordance
with the internal and substantive laws of the State of New York, United States
of America. The parties hereby agree that the United Nations Convention on
Contracts for the International Sale of Goods shall not apply to this Agreement
or any other document contemplated hereby. In the event of any dispute touching
or concerning this Agreement, the parties hereby agree to submit such dispute to
their respective presidents by notice delivered in accordance with the
provisions of Section 23, and if within thirty (30) days, or such other period
as is agreed upon in writing by the parties hereto, following such reference the
dispute remains unresolved, to submit the dispute for arbitration in Boston,
Massachusetts under the Rules of the American Arbitration Association in effect
on the date of this Agreement (the "Rules") by arbitrators appointed in
accordance with said Rules. Any decision of such arbitrators shall be written
and shall be final and binding upon the parties. In any arbitration pursuant to
this Section the award shall be rendered by a majority of three (3) arbitrators,
one (1) of whom shall be appointed by each party and the third of whom shall be
appointed by mutual agreement of the two (2) party-appointed arbitrators. In the
event of failure of a party of appoint an arbitrator within thirty (30) days
after commencement of the arbitration proceeding or in the event of failure of
the two (2) party-appointed arbitrators to agree upon the appointment of the
third arbitrator within sixty (60) days after commencement of the arbitration
proceeding, such arbitrator shall be appointed by the American Arbitration
Association in accordance with the Rules. The arbitrators shall apply the
governing law set forth in this Section. Judgment upon an award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.

        (b)  Each of the parties hereto acknowledges and agrees that damages
will not be an adequate remedy for any material breach or violation of this
Agreement if such material breach or violation would cause immediate and
irreparable harm (an "Irreparable Breach"). Accordingly, notwithstanding the
provisions of Section 18(a) to the contrary, in the event of a threatened or
ongoing Irreparable Breach, each party hereto shall be entitled to seek, in any
state or federal court in the State of New York, equitable relief of a kind
appropriate in light of the nature of the ongoing threatened Irreparable Breach,
which relief may include, without limitation, specific performance or injunctive
relief; provided, however, that if the party bringing such action is
unsuccessful in obtaining the relief sought, the moving party shall pay the
non-moving party's reasonable costs, including attorney's fees, incurred in
connection with defending such action. Such remedies shall not be the parties'
exclusive remedies, but shall be in addition to all other remedies provided in
this Agreement.

        19.    Severability.    In the event that any provision of this
Agreement shall be held by a court of competent jurisdiction or by any
governmental body to be invalid or unenforceable, such provision shall be deemed
severable and the remaining parts and provisions of this Agreement shall remain
in full force and effect.

        20.    Force Majeure.    Each of the parties shall be excused from the
performance of its obligations hereunder in the event such performance is
prevented by force majeure, and such excuse shall continue as long as the
condition constituting such force majeure continues. For the purpose of this
Agreement, force majeure is defined as contingencies beyond the reasonable
control of either party, including, without limitation, acts of God, judicial or
regulatory action, war, civil commotion, destruction of

22

--------------------------------------------------------------------------------


production facilities or materials by fire, earthquake or storm and labor
disturbances (whether or not any such labor disturbance is within the power of
the affected party to settle).

        21.    Interest.    Any overdue amounts payable by either party
hereunder shall bear interest compounded monthly at the prime lending rate for
Dollars published from time to time in The Wall Street Journal plus [***] per
annum, or, if lower, the highest rate permissible by applicable law, from the
due date until the date of payment.

        22.    No Partnership or Agency.    This Agreement and the relations
hereby established by and between Biomatrix and the Distributor do not
constitute a partnership, joint venture, agency or contract of employment
between them.

        23.    Notices.    All communications in connection with this Agreement
shall be in writing and sent by postage prepaid first class mail, courier, or
telefax, and if relating to default, late payment or termination, by certified
mail, return receipt requested, telefax or courier, addressed to each party at
the address set forth at the beginning of this Agreement, in the case of
Biomatrix, Attn: Chief Executive Officer, with a copy to: Justin P. Morreale,
Esq., Bingham, Dana & Gould LLP, 150 Federal Street, Boston, Massachusetts
02110, U.S.A., and in the case of the Distributor, Attn: President, with a copy
to Kimberlie L. Cerrone, Esq., Venture Law Group, 2800 Sand Hill Road, Menlo
Park, California 94025, or to such other address as the addressee shall last
have designated by notice to the communicating party. The date of giving any
notice shall be the date of its actual receipt.

        24.    EU Regulations.    It is the intention of the parties hereto that
this Agreement shall at all times qualify for the exemption from the provisions
of Article 85(1) of the Treaty of Rome dated 25 March, 1957, as amended, which
either (a) is available under EEC Regulation Number 1983/83, or (b) may
subsequently be available under any successor regulation or regulations thereto.
In the event that any provision of this Agreement is deemed to violate the
conditions for qualifying for the exemption, set out in whichever of those
regulations may be in effect at the relevant time, or if any such regulation is
amended after the date of this Agreement so as to cause this Agreement to fail
to qualify for the exemption, the parties hereto agree that they will, as soon
as it is practicable to do so, enter into good faith negotiations to amend this
Agreement as necessary in order to re-qualify for the exemption or to notify the
Agreement. If those negotiations are not successfully concluded within a
reasonable time (not to exceed ninety (90) days, or such other period as is
agreed upon in writing by the parties hereto, after the relevant regulation is
amended), either party may terminate this Agreement upon written notice to the
other party.

        25.    Survival.    The provisions of Sections 3.3, 3.6, 3.7, 3.8, 6.2,
9.1, 9.2, 9.3, 9.4 and 9.5 of this Agreement shall survive the termination or
expiration of this Agreement (as the case may be) and shall remain in full force
and effect. The provisions of this Agreement that do not survive termination or
expiration hereof (as the case may be) shall, nonetheless, be controlling on,
and shall be used in construing and interpreting the rights and obligations of
the parties hereto with regard to, any dispute, controversy or claim which may
arise under, out of, or in connection with this Agreement.

        26.    Miscellaneous.    This Agreement sets forth the entire agreement
between the parties with respect to the transactions and arrangements
contemplated hereby and supersedes all prior oral or written arrangements. This
Agreement may be modified or amended only by a written instrument executed and
delivered by both parties. None of the provisions of this Agreement shall be
deemed to have been waived by any act or acquiescence on the part of either
party except by an instrument in writing signed and delivered by the party
executing the waiver. This Agreement may be executed in several identical
counterparts, each of which shall be an original, but all of which constitute
one instrument, and in making proof of this Agreement it shall not be necessary
to produce or account for more than one such counterpart.

[The remainder of this page is intentionally left blank.]

23

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date and year first above written.

    COLLAGEN CORPORATION
 
 
By:
 
/s/  HOWARD D. PALEFSKY      

--------------------------------------------------------------------------------

Name: Howard D. Palefsky
Title: CHAIRMAN & CEO               BIOMATRIX, INC.               By:  
/s/  ENDRE A. BALAZS      

--------------------------------------------------------------------------------

Name: Endre A. Balazs
Title: CEO

24

--------------------------------------------------------------------------------


EXHIBITS


 
   
   
Exhibit A   —   Agreement Product Specification and Approval Documents
Exhibit B
 
—
 
Launch Schedule
Exhibit C
 
—
 
Patents and Trademarks
Exhibit D
 
—
 
Sales Forecasts
Exhibit E
 
—
 
Subdistributors

25

--------------------------------------------------------------------------------


EXHIBIT A

Agreement Product Specification and Approval Documents


[***]

26

--------------------------------------------------------------------------------


EXHIBIT B

Launch Schedule


 
  Country:


--------------------------------------------------------------------------------

  Date of Launch

--------------------------------------------------------------------------------

1.   Australia   [***] 2.   Austria   [***] 3.   Belgium   [***] 4.   Denmark  
[***] 5.   Finland   [***] 6.   France   [***] 7.   Germany   [***] 8.   Greece
  [***] 9.   Iceland   [***] 10.   Ireland   [***] 11.   Italy   [***] 12.  
Japan   [***] 13.   Liechtenstein   [***] 14.   Luxembourg   [***] 15.   The
Netherlands   [***] 16.   New Zealand   [***] 17.   Norway   [***] 18.  
Portugal   [***] 19.   Spain   [***] 20.   Sweden   [***] 21.   Switzerland  
[***] 22.   United Kingdom   [***] 23.   Israel   [***] 24.   Argentina   [***]
25.   Brazil   [***] 26.   Mexico   [***] 27.   Canada   [***] 28.   Chile  
[***]

27

--------------------------------------------------------------------------------


EXHIBIT C

Patents and Trademarks


Patents(1)

[***]

--------------------------------------------------------------------------------

(1)All numbers given are for issued patents except [***].

(2)This [***] been allowed and will issue in the next few months under the same
number.

28

--------------------------------------------------------------------------------

[***]

29

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.40



INTERNATIONAL DISTRIBUTION AGREEMENT
EXHIBITS
EXHIBIT A Agreement Product Specification and Approval Documents
EXHIBIT B Launch Schedule
EXHIBIT C Patents and Trademarks
